373 F.2d 739
Gary Brian ARBEITER, Appellant,v.UNITED STATES of America, Appellee.
No. 23729.
United States Court of Appeals Fifth Circuit.
March 2, 1967.

Max B. Kogen, Miami, Fla., for appellant.
James O. Murphy, Jr., Asst. U. S. Atty., William A. Meadows, Jr., U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM.


1
This appeal from judgment and sentence following Arbeiter's conviction of the offense of illegal transportation, concealment and possession of marihuana, 26 U.S.C.A. § 4755(a), complains of a search of his person and his automobile and the seizure of the marihuana.


2
The trial court correctly concluded that the search was incident to a lawful arrest for a crime being committed in the presence of the arresting officer.


3
The judgment is affirmed.